DETAILED ACTION
This communication is response to the application filed 11/13/2020. Claims 1-27 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  “lines1” recited in line 3 seems to be misspelling of “line”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit for”, “a generator unit configured to”, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16 merely recite “a method for converting a real-word input to a SSID beacon that becomes an SSID command” and claim 26 merely recite “method for line identification using relative event timestamps”. The specification and claim language does not show the steps, process, and/or apparatus that perform the converts input to SSID beacon and how the SSID beacon becomes an SSID.

Regarding claims 21, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21 merely recite “the wireless testing device is a non-contact voltage detector used to monitor the line safely at the switch or feed via wand clamp”. The specification and claim language does not enabled the claim limitations.

Regarding claim 27, the claim recites “a software application on a smart device directs the user to connect an instrumentation device to one or more utility circuits or lines; the user is then directed to trigger an event to temporarily interrupt the utility; the user is then directed to confirm that the event has been completed; the absolute time of the event completion is logged by the software; the mapping device impacted by the event also tracks the time since the event; the time since the event is transmitted to the smart device to deduce which line is connected to the mapping device; the payload transmitted from the mapping device to the smart device via physical wire connection, wireless connection, wireless beacon, NFC tap or any other global standard communication method”. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The original disclosure does not disclose the limitations “a software application on a smart device directs the user to connect an instrumentation device to one or more utility circuits or lines; the user is then directed to trigger an event to temporarily interrupt the utility; the user is then directed to confirm that the event has been completed; the absolute time of the event completion is logged by the software; the mapping device impacted by the event also tracks the time since the event; the time since the event is transmitted to the smart device to deduce which line is connected to the mapping device; the payload transmitted from the mapping device to the smart device via physical wire connection, wireless connection, wireless beacon, NFC tap or any other global standard communication method”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 16 and 26, the claim is indefinite without a transitional phrase to transition to a body of a claim. Refer to MPEP 2163 Guidelines for the Examination of Patent Application under the 35 U.S.C. 112:1. For Each Claim, Determine What the Claim as a Whole Covers. Claim construction is an essential part of the examination process. Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description. See e.g., In re Morris, 127 F.3d 1048, 1053-54, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). The entire claim must be considered, including the preamble language and the transitional phrase. “Preamble language” is that language in a claim appearing before the transitional phrase, e.g., before “comprising,” “consisting essentially of,” or “consisting of.”
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Se In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88, USPQ 478, 481 (CCPA 1951).

Regarding claim 17, the claim recites the limitation "the one or more service set identifier (SSID)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the phrase "one by one" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 21, the claim recites the limitation "the line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, the claim recites the limitation "the labelled item" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the claim recites the limitation "the label" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the claim recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the utility" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the absolute time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the time" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the mapping device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim recites the limitation "the payload" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the phrase "or any other global standard communication method" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Based upon consideration of all Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 16 and 26 is/are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or 

Under step I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 16 and 26 are directed to a method, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 16 and 26 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 16, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of converting a 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claims 16 and 26. In particular, claim 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.

Regarding claims 16 and 26, the claim(s) recite(s) “a method of converting a real-world input to a SSID beacon that becomes an SSID command” and “line identification using relative event timestamps”, which amount to mental process. This judicial exception is not integrated into a practical application because the converting in the step is recited in high level of generality, which is no more than mere instructions to apply the exception using a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element in the claim. The claim fails to provide 
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,635,133 (hereafter Patent ‘133). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same invention with minor difference. Applicant merely broadens the independent claims of Patent ‘133 to arrive at the .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2010/0232337 to Das et al. (hereafter Das).

Regarding claim 16, Das discloses a method of converting a real-world input to a SSID beacon that becomes an SSID command (see Das, ¶ 0027: a wireless access point may alert wireless terminals within range of the access point of the access point's existence by way of a beacon signal. As seen in FIG. 2, a beacon signal comprises a single SSID field, so for access points that support multiple virtual WLANs and therefore multiple SSIDs, a series of beacon signals may be transmitted, with the individual beacons containing unique SSIDs. The series of beacon signals may be repeated periodically, in an aspect; ¶ 0033: a message 400 may be partitioned into one or more segments, depending on the size of original message. At block 420, a beacon signal may be transmitted from an access point to one or more wireless terminals. The beacon signal may comprise a message segment comprising metadata (e.g., prefix metadata) indicating that the beacon signal is not purposed for network association. As used herein, the term "not purposed for network association" as it relates to a beacon signal is meant to denote that the beacon signal is not configured to indicate the presence of a wireless network that may be joined by one or more wireless terminals. As described above, a receiving wireless terminal may recognize the metadata indicating that the beacon signal is not for network association, and will not attempt to associate itself with the beacon's SSID).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2016/0088667 to Tomita (hereafter Tomita).

Regarding claim 16, Tomita discloses a method of converting a real-world input to a SSID beacon that becomes an SSID command (see Tomita, ¶ 0072: the control program of the image output device 10 changes the device's own SSID. For example, the image output device 10 has a remote controller (not illustrated) and the user inputs an instruction to change the SSID and the changed SSID via the remote controller; ¶ 0073: the control program updates the connection information stored in the memory 1083 of the wireless tag 108 to new connection information. That is, the CPU 100 outputs a signal for overwriting the connection information including the new SSID in the memory 1083, to the IC chip 1082; ¶ 0074: the IC chip 1082, started up by this current, outputs the stored connection information (that is, the new connection information including the updated SSID) as a data signal; ¶ 0075: the client application of the information processing device 20 acquires the connection information from the wireless tag 108. That is, the client application extracts the connection information from the data signal read via the wireless reader/writer 207. The client application stores the extracted connection information in the RAM 202).

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,615,252 to Oka et al. (hereafter Oka).

Regarding claim 26, Oka discloses a method for line identification using relative event timestamps (see Oka, Col 5 line 63-Col 6 line 4: Each line comprises an item EventID 231 which indicates an identifier of an event described by the line which identifier is valid only in the scenario 200, an item Time 232 which indicates the time to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,137,012 to Bailey et al. (hereafter Bailey) in view of US Pub. 2010/0232337 to Das et al. (hereafter Das).

Regarding claim 1, Bailey discloses a system for testing one or more electrical circuits simultaneously (see Bailey, Fig 1, computer 104; Col 2 lines 20-26: processing device), the system comprising: 
One or more wireless testing devices for analyzing one or more electric circuits through electrical instrumentation, wherein each wireless testing device comprises: an input unit for converting a physical input received from corresponding electric circuit, into an electrical signal reads on Bailey teaching (see Bailey, Col 2 lines 39-47: the processing device that receives the transmitted information, also referred to as a second processing device, is a computer or other station of the wireless network, and responds to the condition by extracting authentication information from the transmitted information and initiating an authentication process using the authentication information. The authentication information may comprise, for example, a one-time password generated by the first processing device);
 a generator unit configured to receive the electrical signal and generate one or more service set identifier (SSID) communication signals based on corresponding input electrical signal (see Bailey, Col 2 lines 48-55: the transmitted information in this embodiment is transmitted in a manner compliant with the 802.11 standard under which the wireless network operates. More specifically, the transmitted information may comprise at least one of an 802.11 beacon frame and an 802.11 probe response frame. Authentication information or other types of information can be advantageously carried at least in part in an SSID field of one or more beacon frames or probe response frames); and 

Bailey implicitly disclose the receiver device receive and monitor the one or more SSID signals (see Bailey, Col 6 lines 50-62; Col 7 lines 7-14) to troubleshoot, verify, analyze, monitor, control and identify the one or more electrical circuits simultaneously (see Bailey, Col 25 lines 24-26: this field holds the BSSID (Basic Service Set Identifier), 
However, Das discloses the receiver device communicates to the one or more wireless testing devices through wireless communication, and configured to receive and monitor the one or more SSID signals, to troubleshoot, verify, analyze, monitor, control and identify the one or more electrical circuits simultaneously (see Das, ¶ 0027: a wireless access point may alert wireless terminals within range of the access point of the access point's existence by way of a beacon signal. As seen in FIG. 2, a beacon signal comprises a single SSID field, so for access points that support multiple virtual WLANs and therefore multiple SSIDs, a series of beacon signals may be transmitted, with the individual beacons containing unique SSIDs. The series of beacon signals may be repeated periodically, in an aspect. Although access point 110 may be capable of supporting sixteen unique SSIDs for this example, in general the access point may utilize fewer than the total possible SSIDs, and therefore fewer than the total possible virtual networks, for the purposes of data connectivity and security isolation because the access point would rarely, if ever, be configured to implement a full complement of sixteen virtual WLANs. Because fewer than the total possible SSIDs are used for identifying networks, the remainder may be utilized for messaging).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Das and incorporate it into the system of Bailey to improve communication system efficiency.


Regarding claim 2, Bailey in view of Das discloses the system as claimed in claim 1, but does not explicitly disclose wherein the physical electrical input is selected from standard electrical parameters consisting of voltage, current, resistance, conductance, capacitance, charge, inductance, power, impedance and frequency, and wherein the physical electrical input is selected from conditions of an electrical circuit consisting of; reversed polarity, reversed hot/neutral, reversed not/ground, revered ground/neutral, short circuit, open ground, open neutral, and open hot.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the physical electrical input from the above standard electrical parameters based on user design preference to achieve desired design goal.

Regarding claim 3, Bailey in view of Das discloses the system as claimed in claim 1, wherein the transmitter unit is a Wi-Fi transmitter configured to transmit Wi-Fi SSID signals based on the IEEE 802.11 and 802.15 family of protocols and associated frequencies simultaneously (see Bailey, Col 4 lines 51-63).

Regarding claim 4, Bailey in view of Das discloses the system as claimed in claim 1, wherein the one or more SSID communication signals are customizable to add additional information to a payload prior to transmission using a section in a 32 characters of an SSID network name (see Bailey, Col 7 line 50; Col 27 lines 10-15) and (see Das, ¶ 0028).

Regarding claim 5, Bailey in view of Das discloses the system as claimed in claim 1, wherein the one or more SSID communication signals are customizable by broadcast range to save power, modulate signal and mitigate signal interference (see Das, ¶ 0033).
Also, it will be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention customize SSID communication signals by broadcast range to save power, modulate signal and mitigate signal interference based on user design preference to achieve desired intended use.

Regarding claim 6, Bailey in view of Das discloses the system as claimed in claim 5, wherein the one or more SSID communication signals are customizable based on one or more frequency bands with a selected ability to channel hop through non-overlapping channels according to one of the IEEE 802.11 or IEEE 802.15 family of protocols (see Das, ¶ 0065).

Regarding claim 7, Bailey in view of Das discloses the system as claimed in claim 1, wherein the wireless testing device further comprising a memory unit 

Regarding claim 8, Bailey in view of Das discloses the system as claimed in claim 1 further comprising a gateway device communicatively coupled between the wireless testing device and the receiver device, wherein the gateway device is configured to convert a received SSID beacon frame signal in one frequency/protocol and transmit the same signal payload in a different frequency/protocol according to one of the IEEE 802.11 family of protocols (see Das, ¶ 0019: a wireless terminal may gain access to a server located on the Internet by communicating with the access point using protocols compatible with an 802.11x standard; ¶ 0026: for access point 110, a total of sixteen SSIDs may be supported, although the scope of claimed subject matter is not limited in this respect. It should be understood that beacon signal header 200 is merely a particular example implementation and that other formats, in accordance with different standards or protocols, for example, may be used without deviating from claimed subject matter).

Regarding claim 9, Bailey in view of Das discloses the system as claimed in claim 1, wherein the wireless testing device is connected to the receiving device through at least one of: Radio Communication, Bluetooth, WIFI, gateway communication, and a 

Regarding claim 10, Bailey in view of Das discloses the system as claimed in claim 1, wherein the wireless testing device is connected to corresponding electric circuit through at least one of: a connector, a socket adapter, an alligator clip adapter, a current transformer or other type measuring instrumentation (see Bailey, Fig 1) and (see Das, Fig 7).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the above connectors to connect devices based on user design preference since it is well-known in the art to perform the selection to achieve desired design goal.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Das and further in view of US Pub. 2002/0080924 to Petrillo et al. (hereafter Petrillo).

Regarding claim 21, Bailey in view of Das discloses the system of claim 1, but does not explicitly disclose wherein the wireless testing device is a non-contact voltage detector used to monitor the line safely at the switch or feed via wand or clamp.
However, Petrillo discloses the idea of wherein the wireless testing device is a non-contact voltage detector used to monitor the line safely at the switch or feed via wand or clamp (see Petrillo, ¶ 0003: telephone line test and monitoring devices may be based on simple line voltage sensing, impedance measurement by means of current sensing, or extraneous AC voltage fault detection).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Petrillo and incorporate it into the system of Bailey to achieve efficient line monitoring and testing.
Also, it is well-known to perform the use a non-contact voltage detector to monitor the line safely at the switch or feed via wand or clamp as evidenced by US Patent 9,024,615 (Col 1 lines 36-57; claim 13).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Das and further in view of US Pub. 2016/0336815 to ALPERIN et al. (hereafter Alperin).

Regarding claim 22, Bailey in view of Das discloses the system of claim 1, but does not explicitly disclose wherein the receiving device can use a labelling system to identify electrical outlets, devices, appliances, and equipment that enables the stored 
However, Alperin discloses wherein the receiving device can use a labelling system to identify electrical outlets, devices, appliances, and equipment that enables the stored digital electrical information of the labelled item to be quickly retrieved for the purposes of viewing and/or editing this detailed information (see Alperin, ¶ 0006: The communication device is labeled with a device identification code (UDID), the wireless power receiver is labeled with a wireless power receiver identification code (RXID), and the wireless power outlet is labeled with a wireless power outlet identification code (TXID); ¶ 0197: the communication device may be labeled with a communication device identification code (UDID), the wireless power receiver may be labeled with a wireless power receiver identification code (RXID), and the wireless power outlet may be labeled with a wireless power outlet identification code (TXID)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Alperin and incorporate it into the system of Bailey to enable easy and efficient identification of device (see Alperin, ¶ 0004).

Regarding claim 23, Bailey in view of Das and Alperin discloses the system of claim 22, Alperin further discloses wherein the label uses a character encoded Sticker, QR code, radio frequency identification (RFID) and near field communication (NFC) chip for the user to manually collect the information directly from the physical label (see Alperin, ¶ 0004:).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Alperin and incorporate it into the system of Bailey to enable easy and efficient identification of device (see Alperin, ¶ 0004).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Das and further in view of US Pub. 2016/0148099 to Micali et al. (hereafter Micali).

Regarding claims 24, Bailey in view of Das discloses the system of claim 1, Bailey in view of Das discloses receiving electrical signal but does not explicitly disclose wherein the generator unit configured to receive the electrical signal may also generate a timestamp of an event relating to the electrical input signal.
However, Micali discloses wherein the generator unit configured to receive the electrical signal may also generate a timestamp of an event relating to the electrical input signal (see Micali, ¶ 0058: an electrical event is generated at time t1. As described above, the electrical event may be detected by electrical event detection component 230 at time t2. Electrical event detection component 230 may then create data structure 320 for the electrical event and add the time of the electrical event. Note that at this point in the process, features may not yet have been computed and the values of the features may not yet be present in data structure 320. At time t3, feature generation component 235 may have received enough of the electrical signal to compute feature 1 and then add value 1 to data structure 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Micali and incorporate it into the system of Bailey for efficient energy conservation (see Micali, ¶ 0027).

Regarding claim 25, Bailey in view of Das and Micali discloses the system of claim 24, but does not explicitly disclose wherein the timestamp may be transmitted and used to identify power or communication lines from arbitrarily large distances.
.

Allowable Subject Matter
Claims 11-15, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,024,615
US Patent 6,760,710
US Pub. 2015/0134115
US Pub. 2014/0337165

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464